Matter of HSBC Bank USA, N.A. (2017 NY Slip Op 05399)





Matter of Hsbc Bank Usa, N.A.


2017 NY Slip Op 05399


Decided on June 30, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2017

PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, TROUTMAN, AND SCUDDER, JJ. (Filed June 30, 2017.) 


MOTION NO. (326/17) CA 16-00146.

[*1]IN THE MATTER OF THE JUDICIAL SETTLEMENT OF THE INTERMEDIATE ACCOUNT OF HSBC BANK USA, N.A., AS TRUSTEE OF THE TRUST UNDER AGREEMENT DATED JANUARY 21, 1957, SEYMOUR H. KNOX, GRANTOR, FOR THE BENEFIT OF THE ISSUE OF SEYMOUR H. KNOX, III, FOR THE PERIOD JANUARY 21, 1957 TO NOVEMBER 3, 2005. (PROCEEDING NO. 1.)
IN THE MATTER OF THE JUDICIAL SETTLEMENT OF THE ACCOUNT OF HSBC BANK USA, N.A., AS TRUSTEE OF THE TRUST UNDER AGREEMENT DATED JANUARY 21, 1957, SEYMOUR H. KNOX, GRANTOR, FOR THE BENEFIT OF THE ISSUE OF SEYMOUR H. KNOX, III, FOR THE PERIOD NOVEMBER 4, 2005 TO JUNE 25, 2012. (PROCEEDING NO. 2.)
IN THE MATTER OF THE JUDICIAL SETTLEMENT OF THE ACCOUNT OF W.A. READ KNOX, SUCCESSOR TRUSTEE, JEAN R. KNOX, AND HSBC BANK USA, N.A., AS TRUSTEES OF THE TRUST UNDER ARTICLE THIRD OF THE WILL OF SEYMOUR H. KNOX, III, DECEASED, FOR THE PERIOD JULY 16, 1998 TO NOVEMBER 3, 2005. (PROCEEDING NO. 3.)
IN THE MATTER OF THE JUDICIAL SETTLEMENT OF THE ACCOUNT OF W.A. READ KNOX, SUCCESSOR TRUSTEE, JEAN R. KNOX, AND HSBC BANK USA, N.A., AS TRUSTEES OF THE TRUST UNDER ARTICLE THIRD OF THE WILL OF SEYMOUR H. KNOX, III, DECEASED, FOR THE PERIOD NOVEMBER 4, 2005 TO SEPTEMBER 4, 2012. (PROCEEDING NO. 4.)
IN THE MATTER OF THE JUDICIAL SETTLEMENT OF THE INTERMEDIATE ACCOUNT OF W.A. READ KNOX, SUCCESSOR TRUSTEE, JEAN R. KNOX AND HSBC BANK USA, N.A., AS TRUSTEES OF THE TRUST UNDER ARTICLE SEVENTH OF THE WILL OF SEYMOUR H. KNOX, III, DECEASED, FOR THE BENEFIT OF JEAN R. KNOX (MARITAL TRUST) FOR THE PERIOD JUNE 3, 1996 TO NOVEMBER 3, 2005. (PROCEEDING NO. 5.)
IN THE MATTER OF THE JUDICIAL SETTLEMENT OF THE ACCOUNT OF W.A. READ KNOX, SUCCESSOR TRUSTEE, JEAN R. KNOX AND HSBC BANK USA, N.A., AS TRUSTEES OF THE TRUST UNDER ARTICLE SEVENTH OF THE WILL OF SEYMOUR H. KNOX, III, DECEASED, FOR THE BENEFIT OF JEAN R. KNOX (MARITAL TRUST) FOR THE PERIOD NOVEMBER 4, 2005 TO JANUARY 31, 2013. (PROCEEDING NO. 6.)
HSBC BANK USA, N.A., PETITIONER-APPELLANT; W.A. READ KNOX, SEYMOUR H. KNOX, IV, AVERY KNOX, HELEN KNOX KEILHOLTZ AND JEAN READ KNOX, OBJECTANTS-RESPONDENTS. (APPEAL NO. 1.)

MEMORANDUM AND ORDER
Motion for reargument denied.